Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 4/16/2021 was received and considered.
Claims 1, 9 and 24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 9 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments (4/16/2021) overcome the previous rejections und 35 U.S.C. §112.  The rejections are withdrawn.
Regarding claims 1 and 24, the prior art fails to teach or reasonably render obvious the combination of limitations recited in the claims as a whole.  For example, US 6,363,495 B1 to MacKenzie et al. is cited for teaching maintaining a cluster map and monitoring a cluster for joins of new devices (col. 9, lines 2-29), but does not account for any privacy measurement of data/task/job.  US 2010/0153542 A1 to Arimilli et al. is cited for teaching communication with cluster nodes over broadcast (group communication scheme, ¶45).  US 2014/0047079 A1 to Breternitz et al. is cited for teaching using a map-reduce framework for distributed computation (¶6)  US 2012/0233486 A1 to Phull et al. is cited for teaching load balancing in a cluster, including determining processing capability of nodes (¶55).  This is additionally taught in Boldyrev, as discussed in the file history.  However, the Examiner maintains that combining the .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
May 26, 2021